THE THIRTEENTH COURT OF APPEALS

                                   13-21-00431-CV


 IN THE MATTER OF THE ESTATE OF DONALD WAYNE BRATCHER, DECEASED


                                On Appeal from the
                      County Court of Matagorda County, Texas
                         Trial Court Cause No. PR17-0101


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

February 17, 2022